Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Matsumoto (US2009/0320981 A1).
Regarding claim 1, Takemoto depicts a pneumatic tire including a tread portion (2) comprising: a plurality of main grooves comprising a center main groove (12) extending in the tire circumferential direction and a pair of shoulder main groove (10) extending in the tire circumferential direction, and a plurality of land portions (12, 13) defined between the plurality of main grooves; at least one land portion (16) of the plurality of land portions comprising a 
Takemoto does not explicitly teach the lug grooves comprising a raised bottom portion that is shallower than a groove bottom of the at least one lug groove at a portion of the at least one lug groove on an opening end side wherein a depth of the lug groove at the communicating portion is greater than a depth of the lug groove where the communicating portion terminates within the lug groove and less than a depth of a main groove of the plurality of main grooves that the lug grooves opens to. Analogous blind lug groove art, Matsumoto, depicts at least one lug groove of the plurality of lug grooves comprising a raised bottom wherein a depth of the lug groove at the communicating portion (7X) is greater than a depth of the lug groove where the communicating portion terminates (7Y) within the lug groove and less than a depth of a main groove (2B) of the plurality of main grooves that the lug groove opens to as depicted in figure 4 [0032]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have include the depth of the lug groove at the communicating portion greater than a depth of the lug groove where the communicating portion terminates within the lug groove and less than a depth of a main groove of the plurality of main grooves that the lug groove opens to, as taught by Matsumoto, into the tire taught by Takemoto in order to increase the driving stability without decreasing the drainage [0032].  
Regarding claims 2, Matsumoto’s figure 4 depicts the raised bottom portion is integrally formed with both groove walls of the lug groove and the communication portion is disposed at a position separated from both the groove walls of the lug groove. 
Regarding claim 4, Matsumoto discloses the depth of 7X is (.70-.90)H and 7Y is (.35-.65)H [0033]. Solving for 7Y in terms of 7X yields a relationship of .38H < 7Y < .92H which overlaps with Applicant’s range of 0.40 Dr < Dy < 0.85 Dr. MPEP 2144.05 states overlapping ranges is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of .38H < 7Y < .92H, as taught by Matsumoto, into the tire taught by Takemoto, which overlaps with Applicant’s range of 0.40 Dr < Dy < 0.85 Dr, in order to balance driving stability and drainage effect. 

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Matsumoto (US2009/0320981 A1) and further in view of Matsushita (JP 2013216118A). 
Regarding claims 3 and 10, Takemoto is silent to the width of the raised portion. One ordinary skilled in the art would look to conventional groove raised portions to determine the conventional width of the raised portion. Analogous raised groove art, Matsushita, depicts a shallow raised portion (W5) and the width of the entire groove depth as L3. Matsushita discloses 0.1 < W2/L2 <0.8 (pg. 4, paragraph 3). This configuration has the advantage that the width of the groove bottom of the lug is ensured appropriately (pg.4 paragraph 3). Applicant’s range of the 0.50 <A/W1 < 0.90 overlaps with Matsushita’s claimed range. MPEP 2144.05 states  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Matsushita’s range of the shallow raised portion in regards to the entire groove and further narrow the range to improve wear resistance and the rigidity of the groove bottom.
Regarding claim 11, Matsumoto discloses the depth of 7X is (.70-.90)H and 7Y is (.35-.65)H [0033]. Solving for 7Y in terms of 7X yields a relationship of .38H < 7Y < .92H which overlaps with Applicant’s range of 0.40 Dr < Dy < 0.85 Dr. MPEP 2144.05 states overlapping ranges is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a range of .38H < 7Y < .92H, as taught by Matsumoto, into the tire taught by Takemoto, which overlaps with Applicant’s range of 0.40 Dr < Dy < 0.85 Dr, in order to balance driving stability and drainage effect.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Matsumoto (US2009/0320981 A1)) and further in view of Shinya (JP 2015-071373A) and further in view of Tamugi (US 2013/0068360 A1). 
Regarding claims 6-8, Takemoto discloses the center main groove can have a zigzag shape in the tire circumferential direction [0037] and a at least one lug groove extends inward in a tire lateral direction from the one of the shoulder main grooves, terminates without communicating with the center main groove, and a bent portion (22) that bents to one side in the tire circumferential direction at a terminating end of the at least one lug groove, but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Takemoto with a plurality of narrow grooves being formed in the land portion, the narrow grooves extending discontinuously in the tire circumferential direction without communicating with the bent portions; and the narrow grooves being arranged substantially parallel with the center main groove having the zigzag shape since analogous art, Shinya, teaches middle vertical grooves 13 extending along a circumferential groove to suppress noise and achieve wear resistance and riding comfort [0049-0052].  
The claimed relationship of 0.10 x Dc ≤ Ds ≤ 0.50 x Dc would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Shinya teaches groove depths d1 and d2 of the shoulder main groove 3 and the center main groove 4 are desirably between 5-10 mm [0031] and the groove depth d5 of the vertical groove 13 ranges between 1.0 mm-2.0 mm [0052].  For example: d2 = 6 mm and d5 = 1.0 mm, the depth of the vertical groove 13 is approximately 0.17 X depth of the center main groove, which 
As for the limitation, the narrow grooves are disposed substantially parallel with the center main grooves, the claim limitation does not specify the type of zigzag groove. Analogous zigzag groove art, Tamugi, discloses main grooves having zigzag grooves with a waveform shape [0036] which enhances the traction force and mud performance [0041]. The zigzag form described by Tamugi has circumferential segments that would be substantially parallel to Shinya’s circumferential narrow groove. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the zigzag grooves taught by Tamugi into the tire taught by Takemoto to improve traction force and mud performance. 
Regarding claim 9, Takemoto teaches θ1 of the bent portion is 50-70 degrees [0060]. This falls within applicant’s claimed range. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable Takemoto (US 2014/0305559 A1) in view of Matsumoto (US2009/0320981 A1) and further in view of Matsushita (JP 2013216118A) in view of Shinya (JP 2015-071373A).
Regarding claims 13-15, Takemoto discloses the center main groove can have a zigzag shape in the tire circumferential direction [0037] and a at least one lug groove extends inward in a tire lateral direction from the one of the shoulder main grooves, terminates at the terminating end without communicating with the center main groove, but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Takemoto with a plurality of narrow grooves being formed in the land portion, the narrow grooves extending discontinuously in the tire circumferential direction without communicating with the bent portions; and the narrow grooves being arranged substantially parallel with the center main groove having the zigzag shape since analogous art, Shinya, teaches middle vertical grooves 13 extending along a circumferential groove to suppress noise and achieve wear resistance and riding comfort [0049-0052].  
The claimed relationship of 0.10 x Dc ≤ Ds ≤ 0.50 x Dc would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Shinya teaches groove depths d1 and d2 of the shoulder main groove 3 and the center main groove 4 are desirably between 5-10 mm [0031] and the groove depth d5 of the vertical groove 13 ranges between 1.0 mm-2.0 mm [0052].  For example, d2 = 6 mm and d5 = 1.0 mm, the depth of the vertical groove 13 is approximately 0.17 X depth of the center main groove, which falls within the claimed range. Additionally, the claimed relationship of 0.1 x d2 ≤ d1 ≤ 0.4 x d2 
Regarding claim 16, Takemoto teaches θ1 of the bent portion is 50-70 degrees [0060]. This falls within applicant’s claimed range.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Matsumoto (US2009/0320981 A1) and further in view of Miyazaki (US 2008/0092999)
Takemoto discloses the center main groove can have a zigzag shape in the tire circumferential direction [0037] but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Takemoto with a plurality of narrow grooves being formed in the land portion, the narrow grooves extending discontinuously in the tire circumferential direction 
 The claimed relationship of 0.10 x Dc ≤ Ds ≤ 0.50 x Dc would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Miyazaki discloses Dd/Dg which is the depth of the depression 3 (narrow groove) with respect to the main groove 6 is between 0.20 and 0.70 and more preferably 0.3 and 0.6 which significantly overlaps with the claimed range [0031 and FIG. 3] and official notice is taken that it is well-known/conventional in the tire art to provide circumferential grooves of a tire tread having a same depth.  Therefore, it would have been obvious to modify the tire taught by Takemoto to include the claimed relationship of 0.10 x Dc ≤ Ds ≤ 0.50 x Dc, as taught by Miyazaki in order to achieve wear resistance. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Takemoto (US 2014/0305559 A1) in view of Matsumoto (US2009/0320981 A1) and further in view of Miyazaki (US 2008/0092999) with supporting evidence from Hayashi (US 2013/0167997). 
Takemoto does not explicitly disclose a gap d1 in the tire axial direction between the plurality of narrow grooves and the center main grooves having the zigzag shape and width d2 in the tire axial direction of the at least one land portion satisfy a relationship .10 X d2 <d1 < 0.40 x d2. Miyazaki teaches a distance G in the tire width direction preferably ranges between 3 <d1 < 0.40 x d2, obvious.  For example, d1=10 mm and d2= 27.5 mm, yields a relationship of d1= 0.36 x d2, which falls within the claimed range of d1 =  (.10-.40) X d2. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a relationship .10 X d2 <d1 < 0.40 x d2, as taught by the combination of Miyazaki and Hayashi, into the tire taught by Takemoto since the features of the tire components of Miyazaki and Hayashi are conventionally known and in order to balance rigidity and ground pressure. 
Regarding claim 9, Takemoto teaches θ1 of the bent portion is 50-70 degrees [0060]. This falls within applicant’s claimed range.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, and 6-11 and  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of the new reference Matsumoto (US2009/0320981 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749